Fourth Court of Appeals
                                San Antonio, Texas
                                     February 26, 2021

                                    No. 04-20-00597-CR

                                      Richard LARES,
                                         Appellant

                                                 v.

                                   The STATE of Texas,
                                         Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2006-CR-10110
                  Honorable Juanita A. Vasquez-Gardner, Judge Presiding


                                       ORDER
Sitting:     Rebeca C. Martinez, Chief Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice

       On January 18, 2021, appellant filed a Motion to Supplement Record on Appeal. On
February 17, 2021, we issued a memorandum opinion and order in this appeal dismissing the
appeal for lack of jurisdiction. After consideration, we DENY the motion AS MOOT.




                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of February, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court